— Appeal by defendants Fine, Katzman and Weinstein from so much of an order of the Supreme Court, Nassau County, dated October 3, 1977, as disqualified attorney Leo Katzman from representing any of the parties to this litigation. Order affirmed insofar as appealed from, with $50 costs and disbursements. Appellants erroneously contend that there is no proper record upon which to base a review of the trial court’s determination disqualifying attorney Leo Katzman from representing any of the parties to the instant litigation. On the contrary, the facts upon which the trial court relied were set out at length in the record. In the circumstances presented, the court’s determination was not an abuse of discretion. Mollen, P. J., Suozzi, Rabin and Martuscello, JJ., concur.